DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as discussed in page 6, line 9 – page 7, line 8 of the present specification.  See MPEP § 608.02(g). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump mounted in the housing through no more than two conduits” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0177224 A1) in view of Date et al. (US 2014/0270728 A1) (hereinafter Date ‘728).
Regarding claim 1, Kelly discloses a pump device (Figs. 1-3; ¶0024), comprising: a pump configured to put fluid in motion (51; ¶0026), a housing accommodating the pump (top 13, bottom 14; ¶0024), at least one conduit (Fig. 2; pump 51 connects to vacuum line 68, which connects to vacuum line 64, making 64 and 68 part of the same conduit) connected to the pump and configured to transport fluid to and/or from the pump, thereby connecting the pump to a position at the housing where the housing is provided with at least one opening for allowing fluid to pass (Fig. 2; ¶0026 - vacuum line 64 and 68 connect the inlet 77 of the pump to the isolation filter connector 97), and a mounting arrangement through which the pump is mounted in the housing (¶0026 – the pump is mounted to the bottom of the housing 14), wherein the at least one conduit is part of the mounting arrangement (Fig. 2; ¶0026 – vacuum line 64 and 68 connects the pump to the top of the housing 13).
Kelly is silent with respect to whether or not the conduit has flexible properties so as to reduce an extent to which vibrations of the pump are transferred to the housing through the mounting arrangement during operation of the pump device.
Date ‘728 teaches pump devices with mounting arrangements for minimizing the vibrations transferred between a pump (Figs. 1 and 4, feat. 5; ¶0031 and 0043) and the housing it is enclosed within (Fig. 1, feat. 3; Fig. 4, feat. 41; ¶0031 and 0043) in order to minimize the noise created by the pump device (¶0005-0006). Date ‘728 teaches that conduits connecting to the pump should be flexible (Fig. 1, feat. 11; ¶0031) to prevent vibrations from being transmitted to the housing (¶0017-0021). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Kelly so that the conduit has flexible properties so as to reduce an extent to which vibrations of the pump are transferred to the housing through the mounting arrangement during operation of the pump device in order to reduce the noise created by the device as taught by Date ‘728.
Regarding claim 2, Kelly in view of Date ‘728 discloses the device according to claim 1. Date ‘728 further teaches that the mounting arrangement includes at least one resilient supporting member (Figs. 1-3, feats. 21, 23, 25, and 27; Figs. 4-5, feat. 46; ¶0032 and 0044) and that such a supporting member reduces the vibrations transferred to the housing and therefore minimizes the noise produced by the device (¶0038). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Kelly in view of Date ‘728 so that the mounting arrangement further comprises at least one resilient supporting member extending between the pump and the housing, aside from the at least one conduit in order to minimize the noise produced by the device as taught by Date ‘728.
Regarding claim 4, Kelly in view of Date ‘728 discloses the pump device according to claim 2. Kelly discloses a vacuum line connecting the pump and the top of the housing (Fig. 2; vacuum line 64 and 68). Date ‘728 teaches that the resilient supporting member comprises at least one elastomer mount (Figs. 4-5, feat. 46; ¶0015 and 0044). Therefore, Kelly in view of Date ‘728 discloses that the pump is mounted in the housing through no more than one conduit and one resilient supporting member.
Regarding claim 5, Kelly in view of Date ‘728 discloses the pump device according to claim 4. Date ‘728 further teaches that the resilient supporting member should be placed so that the pump moves about its center of gravity, or the center of gravity of a subframe including the pump in order to reduce the transmission of the vibrations to the housing and therefore reduce the noise produced by the device (Figs. 4-5; ¶0013-0016 and 0044). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Kelly in view of Date ‘728 so that the resilient supporting member is coupled to the pump at a position on the pump associated with the mass center of the pump in order to reduce the noise produced by the device as taught by Date ‘728.
Regarding claim 6, Kelly in view of Date ‘728 discloses the pump device according to claim 1, and Kelly further discloses a vacuum sensor line (Fig. 2, feat. 60; ¶0027) connecting to a vacuum sensor (65; ¶0027) on the top housing (13). As discussed above, Date ‘728 teaches that conduits connecting to the pump should be flexible to prevent vibrations from being transmitted to the housing (Date ‘728: ¶0017-0021). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump device disclosed by Kelly in view of Date ‘728 so that it comprises at least two conduits which are part of the mounting arrangement and have flexible properties so as to reduce an extent to which vibrations of the pump are transferred to the housing through the mounting arrangement during operation of the pump device in order to detect the vacuum level as taught by Kelly and reduce the noise produced by the device as taught by Date ‘728.
Regarding claim 8, Kelly in view of Date ‘728 discloses the pump device according to claim 6. As discussed above with respect to claim 6, Kelly in view of Date ‘728 renders a mounting arrangement including two conduits to be obvious. As discussed above with respect to claim 2, Date ‘728 renders a mounting arrangement comprising at least one resilient supporting member to be obvious. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump device disclosed by Kelly in view of Date ‘728 so that the pump is mounted in the housing through no more than two conduits and one resilient supporting member in order to minimize the noise produced by the device as taught by Date ‘728.
Regarding claim 9, Kelly in view of Date ‘728 discloses the pump device according to claim 8. As discussed above with respect to claim 5, Date ‘728 renders it obvious to couple the resilient supporting member to the pump associated with the mass center of the pump in order to reduce the noise produced by the device. It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device disclosed by Kelly in view of Date ‘728 so that the resilient supporting member is coupled to the pump at a position on the pump associated with the mass center of the pump in order to reduce the noise produced by the device as taught by Date ‘728.
Regarding claim 11, Kelly in view of Date ‘728 discloses the pump device according to claim 1. Kelly further discloses that the at least one conduit comprises an elbow piece (Fig. 2, feats. 64, 68 – vacuum line 64, 68 comprises a bend).
Regarding claim 12, Kelly in view of Date ‘728 discloses the pump device according to claim 1. Kelly further discloses that the pump is a vacuum pump comprising an assembly of a motor and a solenoid valve (¶0026-0027).
Regarding claim 15, Kelly in view of Date ‘728 discloses the pump device according to claim 1, Kelly further discloses a breast pump assembly (Figs. 1-3, feat. 11; ¶0024) comprising: an expression kit including a breast-receiving funnel (41, 43; ¶0025), a milk outlet (37, 45; ¶0025), and an air outlet (35, 49; ¶0025), a vacuum unit for realizing a pressure cycle in the breast-receiving funnel of the expression kit (Figs. 1-3, the pumping part of the system enclosing in housing 13, 14), including an air inlet (97; ¶0025) and a pump device according to claim 1 for sucking air from the breast-receiving funnel, through the air outlet of the expression kit and the air inlet of the vacuum unit (¶0037), and a conduit for establishing an air path between the air outlet of the expression kit and the air inlet of the vacuum unit (31, 32; ¶0025). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0177224 A1) in view of Date et al. (US 2014/0270728 A1) (hereinafter Date ‘728), and in further view of Date et al. (US 2014/0157956 A1) (hereinafter Date ‘956).
Regarding claim 3, Kelly in view of Date ‘728 discloses the pump device according to claim 2, but does not disclose that the at least one resilient supporting member comprises a spring. 
Date ‘956 teaches pump devices with mounting arrangements for minimizing the vibrations transferred between a pump (Figs. 1 and 4, feat. 5; ¶0028 and 0035) and the housing it is enclosed within (Fig. 1, feat. 3; Fig. 4, feat. 32; ¶0028 and 0035) in order to minimize the noise created by the pump device (¶0006-0008). Date ‘956 further teaches leaf springs, which are resilient supporting members, coupled to the pump and the housing for absorbing the vibrations produced by the pump and preventing them from being transmitted to the housing (21, 28; ¶0014-0016 and 0028). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump device disclosed by Kelly in view of Date ‘728 so that the at least one resilient supporting member comprises a spring in order to reduce the noise produced by the pump device as taught by Date ‘956.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0177224 A1) in view of Date et al. (US 2014/0270728A1) (hereinafter Date ‘728) and in further view of Stutz et al. (US 2007/0292276 A1).
Regarding claim 10, Kelly in view of Date ‘728 discloses the pump device according to claim 6, but is silent with respect to the at least two conduits of the mounting arrangement being identical parts.
Stutz teaches a breast pump (Fig. 1; ¶0044) comprising identical conduits for transporting fluid to and/or from the pump (71, 72; ¶0047). Stutz teaches that a pump incorporating such conduits is cheap to produce and easily assembled (Abstract; ¶0021). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump device disclosed by Kelly in view of Date ‘728 so that at least two conduits of the mounting arrangement are identical parts so that the pump device is cheaper to produce and easier to assemble as taught by Stutz.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0177224 A1) in view of Date et al. (US 2014/0270728 A1) (hereinafter Date ‘728) and in further view of Bühler et al. (US 2011/0107920 A1).
Regarding claim 13, Kelly in view of Date ‘728 discloses the pump device according to claim 1. Kelly discloses an electric power supply member (¶0028), but is silent with respect to the other details of claim 13.
Bühler teaches a fluid pump (Fig. 1, feat. 1; ¶0058-0069) comprising an elastic support (7) with an electric connection means integrated into the elastic support (12) via injection molding, for example (¶0026-0028). Bühler teaches that the elastic support with integrated electric connection absorbs vibrations produced by the pump and prevents them from being transmitted to the rest of the housing (¶0067), which further prevents the vibrations from negatively affect other components within the housing (¶0008-0009). Furthermore, as discussed above with respect to Date ‘728, preventing vibrations from being transmitted to the rest of the housing minimizes the noise produced by the pump device (Date ‘728: ¶0038). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pump device disclosed by Kelly in view of Date ‘728 so that the electric power supply member is part of the mounting arrangement and has flexible properties so as to reduce an extent to which vibrations of the pump are transferred to the housing through the mounting arrangement during operation of the pump device in order to prevent the vibrations of the pump from negatively affecting the other components in the device as taught by Bühler and to minimize the noise produced by the device as taught by Date ‘728.
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, claim 7 recites that the pump is mounted in the housing through no more than two conduits. Kelly discloses a pump mounted to the upper housing through two conduits and mounted to the bottom housing (Fig. 2), and neither Date ‘728 nor Date ‘956 render it obvious to modify the device of Kelly so that the pump is mounted solely through the use of conduits because both Date ‘728 and Date ‘956 teaches approaches to reducing the transmission of vibrations to the housing via both flexible conduits and the way that the pump is fastened to the housing. Furthermore, other prior art breast pump devices comprise mounting arrangements which include mounting mechanisms other than just the conduits for transporting fluid to and/or from the pump. For example, Renz (US 2004/0127845 A1) discloses a piston pump with integral mounting points in addition to a conduit (Figs. 3 and 4, feats. 113 and 116), Stutz discloses space posts which mitigate vibration transmission (Fig. 1, feat. 73), and Mauthe (US 2015/0027561 A1) discloses a pump directly supported in a housing made from expanded foam. Therefore, claim 7 is objected to as being dependent on a rejected base claim, but comprises subject matter that is allowable over the prior art of record.
Regarding claim 14, claim 14 recites that the electric power supply member is of elongated shape and is at least partially spirally wound. Prior art pump devices, such as Kelly, Date ‘728, Date ‘956, Renz, Stutz, and Mauthe are silent with respect to the configuration of the power supply member. As discussed above with respect to claim 13, which claim 14 is dependent on, Bühler teaches a pump comprising an electric power supply member integrated into an elastic support. However, Bühler does not teach any particular shape for the electric power supply member within the elastic support, and therefore does not render the claimed spirally wound electric power supply member obvious. Therefore, claim 14 is objected to as being dependent on a rejected base claim, but comprises subject matter that is allowable over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Renz et al. (US 2004/0127845 A1) discloses a breast pump system.
Mauthe (US 2015/0027561 A1) discloses a medical pump comprising a shell made from a foamable material for noise dampening.
Kaufmann et al. (US 2010/0178183 A1) discloses an elastic pump mounting arrangement for limiting the transmission of vibrations.
Bächler et al. (WO 2017/157691 A1, English translation in US 2019/0365966 A1) discloses a medical suction pump comprising elastic bearings for sound damping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781